MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                   FILED
      regarded as precedent or cited before any                               Aug 20 2019, 5:55 am

      court except for the purpose of establishing                                 CLERK
                                                                               Indiana Supreme Court
      the defense of res judicata, collateral                                     Court of Appeals
                                                                                    and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Rodney T. Sarkovics                                      Curtis T. Hill, Jr.
      Carmel, Indiana                                          Attorney General of Indiana
                                                               Caroline G. Templeton
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Dominic Jorman, Jr.,                                     August 20, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-2897
              v.                                               Appeal from the Hamilton Circuit
                                                               Court
      State of Indiana,                                        The Honorable Paul A. Felix,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               29C01-1802-F3-1027



      Mathias, Judge.


[1]   Dominic Jorman, Jr. (“Jorman”) was convicted in Hamilton Circuit Court of

      Level 5 felony promoting prostitution. Jorman now appeals, arguing that the


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2897 | August 20, 2019                  Page 1 of 10
      trial court abused its sentencing discretion in finding certain aggravating factors

      and that his aggregate sentence of ten years is inappropriate in light of the

      nature of his offense and his character.


[2]   We affirm.


                                 Facts and Procedural History

[3]   On February 7, 2018, Fishers Police Department Sergeant Greg Weesner

      (“Sergeant Weesner”) checked on a suspicious vehicle parked at a hotel parking

      lot. Jorman was inside the vehicle along with co-defendant, Amanda Ingle

      (“Ingle”). Sergeant Weesner observed marijuana in the center console of

      Jorman’s car and asked him to step out of the car. Jorman refused to exit the

      car. Officer Seth Goldstein (“Officer Goldstein”) also responded to the parking

      lot. When Officer Goldstein arrived, Ingle had exited the vehicle, but Jorman

      and Sergeant Weesner were engaged in a “scuffle.” Tr. p. 29. Officer Goldstein

      entered the rear driver’s side of the car and directed Jorman to place his hands

      on the top of his head. Jorman refused to comply and reached toward his

      waistband as if he was reaching for a weapon. Officer Goldstein and Sergeant

      Weesner attempted to handcuff Jorman, but they required the assistance of a

      third officer to subdue Jorman. Jorman was eventually handcuffed and placed

      under arrest.


[4]   During a subsequent search of Jorman’s car, officers located an iPhone that

      contained text messages consistent with prostitution such as, “I’m just wanting

      a good no condomn [sic] blow,” “May I ask how much is your rates,” “Give

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2897 | August 20, 2019   Page 2 of 10
      me 45 min what motel,” and “Want a load on that face?” Ex. Vol., State’s

      Exhibit 1. Notebooks and handwritten notes with names, phone numbers,

      prices, and times were discovered in the car as well. A search of Jorman’s

      person recovered $675 in cash and a black digital scale. Ingle confirmed to the

      officers that Jorman was a “pimp” and a drug dealer. Appellants App. p. 21.

      Officers secured a search warrant for the hotel room where Jorman and Ingle

      were staying and found forty-seven tablets of Xanax, one gram of cocaine, two

      grams of methamphetamine, three individually packaged bags of marijuana,

      copper wire mesh, a box of sandwich-sized Ziploc bags, and six hypodermic

      syringes.

[5]   Further examination of Jorman’s phone established that at least seven women

      worked as prostitutes for Jorman. Officers interviewed one of the women, and

      she admitted she had been working as a prostitute for Jorman for approximately

      one month. The woman explained that Jorman would create advertisements for

      the women on a website called backpage.com. The post on the website would

      attract clients, and after the completion of the sexual activity, Jorman would

      come to the hotel room and collect between half and all of the money paid to

      the women. In return, Jorman provided the women working for him with a new

      syringe and a small amount of either heroin or methamphetamine each day.

[6]   On February 8, 2018, the State charged Jorman with dealing in a Schedule IV

      controlled substance, a Level 3 felony; dealing in a Schedule IV controlled

      substance, a Level 4 felony; possession of cocaine, a Level 5 felony; promoting

      prostitution, a Level 5 felony; possession of methamphetamine, a Level 5

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2897 | August 20, 2019   Page 3 of 10
      felony; possession of a controlled substance, a Level 6 felony; dealing

      marijuana, a Level 6 felony; possession of methamphetamine, a Level 6 felony;

      possession of a controlled substance, a Class A misdemeanor; dealing

      marijuana, a Class A misdemeanor; resisting law enforcement, a Class A

      misdemeanor; possession of marijuana, a Class B misdemeanor; and possession

      of paraphernalia, a Class C misdemeanor. On April 13, 2018, the State filed an

      habitual offender enhancement against Jorman.


[7]   On October 18, 2018, under a plea agreement, Jorman pleaded guilty to the

      promoting prostitution count, a Level 5 felony, and admitted to the habitual

      offender count. As part of the plea agreement between Jorman and the State,

      the remaining charges were dismissed and the sentence to be imposed was to be

      determined by the trial court. A sentencing hearing was held on November 15,

      2018. The trial court sentenced Jorman to five years on the promoting

      prostitution count. Jorman’s sentence was enhanced by five years due to the

      habitual offender enhancement, for an aggregate sentence of ten years executed

      at the Department of Correction (“DOC”). Jorman now appeals.


                                                  I. Sentencing

[8]   Jorman claims that the trial court abused its discretion in sentencing him.

      Generally speaking, sentencing decisions are left to the sound discretion of the

      trial court, and we review the trial court's decision only for an abuse of this

      discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on

      reh'g, 875 N.E.2d 218. An abuse of discretion occurs if the decision is clearly

      against the logic and effect of the facts and circumstances before the trial
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2897 | August 20, 2019   Page 4 of 10
      court. Id. The trial court may abuse its sentencing discretion in a number of

      ways, including: (1) wholly failing to enter a sentencing statement, (2) entering

      a sentencing statement that explains reasons for imposing the sentence but the

      record does not support the reasons, (3) the sentencing statement omits reasons

      that are clearly supported by the record and advanced for consideration, or (4)

      the reasons given in the sentencing statement are improper as a matter of

      law. Kimbrough v. State, 979 N.E.2d 625, 628 (Ind. 2012) (citing Anglemyer, 868

      N.E.2d at 490–91). The weight or value assigned to reasons properly found is

      not subject to an abuse of discretion review. Id.


[9]   Jorman contends that the trial court abused its discretion when it stated reasons

      that were not supported by the record and were improper as a matter of law.

      Specifically, Jorman argues that the trial court used the same facts to which he

      pleaded guilty to then enhance his sentence. We disagree. Pursuant to Indiana

      Code section 35-38-1-7.1(a)(2), a defendant’s criminal history and history of

      delinquent behavior is a statutory aggravating factor. In 1993, Jorman was

      adjudicated as a juvenile delinquent. Following that, Jorman was convicted as

      an adult in 1995, 1998, 2002, 2012, and 2015 for offenses including sexual

      misconduct with a minor and dealing in cocaine. Jorman was on pre-trial

      release for charges of dealing in a narcotic, possession of a narcotic, dealing

      methamphetamine, and possession of methamphetamine when he was arrested

      for the present offense. Jorman has five felony convictions and two

      misdemeanor convictions, and when placed on probation in other cases, his

      probation has been revoked twice. The record supports Jorman’s criminal


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2897 | August 20, 2019   Page 5 of 10
       history as an aggravating factor. Also, in response to Jorman’s allocution

       statement that “the State has tried to make me as some drug dealer or pimp,”

       Tr. p. 47, the trial court responded:


               Whether or not you like the idea that the State is characterizing
               you as a pimp or not doesn’t really concern me. What concerns
               me is that you were committing the crime of Promoting
               Prostitution, that which is considered in this state to be a serious
               offense.


       Tr. p. 55.


[10]   The trial court’s statement does not support Jorman’s argument that the trial

       court used a required element of the crime of promoting prostitution to

       aggravate his sentence. Rather, the statement reflects the judgment that a Level

       5 felony is a serious offense because the General Assembly has defined

       promoting prostitution as a felony.

[11]   Next, Jorman argues that the trial court did not assign mitigating weight to his

       guilty plea. A trial court cannot abuse its discretion by allegedly failing to assign

       sufficient weight to a mitigating factor. Anglemyer, 868 N.E.2d at 491.

       Additionally, a guilty plea may not be significantly mitigating when it does not

       demonstrate the defendant’s acceptance of responsibility or the defendant

       receives a substantial benefit in return for the plea. Anglemyer v. State, 875

       N.E.2d 218, 221 (Ind. 2007), opinion on reh’g. In exchange for Jorman’s guilty

       plea, the State dismissed twelve counts, including a Level 3 felony charge.

       Jorman attempted to blame others, mainly his co-defendant Ingle. Jorman also


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2897 | August 20, 2019   Page 6 of 10
       minimized his responsibility, demonstrating to the judge that he pleaded guilty

       because “it was a good deal[.]” Tr. p. 56. Therefore, the trial court’s decision

       not to assign mitigating weight to Jorman’s guilty plea was not an abuse of

       discretion.


[12]   Furthermore, even if the trial court had aggravated Jorman’s sentence because

       of the specific nature of the crime, it would not amount to an abuse of

       discretion. Officers were able to identify at least seven women that were a part

       of Jorman’s prostitution scheme. Jorman “paid” the women with small

       quantities of illegal drugs daily and took at least half the money the women

       received for committing acts of prostitution. Jorman’s involvement with

       promoting prostitution of multiple women is an appropriate aggravating factor

       and adds support to an aggravated sentence.


                                          II. Inappropriate Sentence

[13]   Jorman also argues that his aggregate ten-year sentence is inappropriate in light

       of the nature of the offense and the character of the offender. Specifically,

       Jorman argues that his sentence is inappropriate because he expressed remorse

       to the court, he deeply cares for his mother, and he is artistically talented.

       Jorman also claims that his sentence is inappropriate because the trial court

       ordered all ten years to be executed in the DOC when he could have been

       placed in community corrections because he was approved for work release.


[14]   Although a trial court may have acted within its lawful discretion in imposing a

       sentence, Article 7, Sections 4 and 6 of the Indiana Constitution authorize


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2897 | August 20, 2019   Page 7 of 10
       independent appellate review and revision of sentences through Indiana

       Appellate Rule 7(B), which provides that a court “may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” Reid v. State, 876 N.E.2d 1114, 1116 (Ind.

       2007) (citing Anglemyer, 868 N.E.2d at 491). The defendant has the burden of

       persuading us that his sentence is inappropriate. Id. Appellate review focuses on

       the aggregate sentence. Moyer v. State, 83 N.E.3d 136, 140 (Ind. Ct. App. 2017),

       trans. denied. This Court does not look to see whether another sentence may be

       more appropriate; rather, the test is whether the sentence actually imposed is

       inappropriate. Id. Finally, although we have the power to review and revise

       sentences, “[t]he principal role of appellate review should be to attempt to

       leaven the outliers, and identify some guiding principles for trial courts and

       those charged with improvement of the sentencing statutes, but not to achieve a

       perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

       (Ind. 2008).

[15]   As discussed above, Jorman had at least seven women working for him as

       prostitutes, and Jorman would take half if not all of the money the women had

       been paid. When Jorman was arrested, officers found a methamphetamine

       pipe, cash, and a digital scale on his person. In the hotel room where Jorman

       was staying, officers found forty-seven tablets of Xanax, one gram of cocaine,

       two grams of methamphetamine, a plastic bag containing three smaller bags of

       marijuana, and a box of six hypodermic syringes. Jorman supplied the women

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2897 | August 20, 2019   Page 8 of 10
       working for him with drugs to keep them under his control and involved in his

       prostitution scheme.

[16]   Concerning the character of the offender, Jorman has been convicted of five

       felonies and two misdemeanors. A defendant’s criminal history is relevant to

       the consideration of the character of the offender. Garcia v. State, 47 N.E.3d

       1249, 1251 (Ind. Ct. App. 2015), trans. denied. The significance varies based on

       gravity, nature, and number of prior offenses in relation to the current offense.

       Id. Jorman’s criminal history demonstrates poor character. Many of Jorman’s

       prior offenses include drug-related offenses ranging from possession of cocaine

       to dealing in cocaine. Jorman’s own statement during the pre-sentencing

       investigation links his prostitution scheme to support his drug habit. Police

       found large amounts of drugs and paraphernalia on his person and in his hotel

       room. In addition, Jorman supplied the women who were working for him with

       drugs on a daily basis. Jorman’s past criminal history involved drug-related

       offenses, and the drug use is closely tied to the current offense.

[17]   Jorman has continued to abuse drugs following an opportunity for treatment.

       Due to his prior convictions for drug-related offenses, Jorman was required to

       participate in substance abuse evaluation and treatment. Jorman participated in

       the purposeful incarceration program in the DOC following his 2012 conviction

       for dealing in cocaine. Despite the numerous opportunities to treat his

       substance abuse, Jorman continued to abuse illegal drugs, using

       methamphetamine daily. Jorman continued to supply illegal drugs to multiple

       women.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2897 | August 20, 2019   Page 9 of 10
[18]   For all of these reasons, Jorman has not met his substantial burden of

       persuading us that his sentence is inappropriate in light of the nature of the

       offense and the character of the offender.


                                                 Conclusion
[19]   The trial court did not abuse its discretion when sentenced Jorman to an

       aggregate ten-year sentence, executed in the DOC. Jorman’s sentence is also

       not inappropriate, in light of the nature of his offense and his character.

       Accordingly, we affirm Jorman’s sentence in all respects.


       Robb, J. and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2897 | August 20, 2019   Page 10 of 10